Citation Nr: 0104641	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private facility from December 17, 1998 to December 25, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION


The veteran served on active duty from November 1952 to 
October 1953 and from June 1954 to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  This appeal 
arises from June 1999 decision letters issued by the Des 
Moines VA Medical Center (VAMC) which denied the appellant's 
claim.


FINDINGS OF FACT

1.  At the time of the veteran's hospitalization from 
December 17, 1998 to December 25, 1998, the veteran had a 
total disability permanent in nature resulting from a 
service-connected disability.

2.  At the time of the veteran's hospitalization from 
December 17, 1998 to December 25, 1998, VA medical facilities 
were feasibly available, and the veteran could have been 
safely transferred to a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
medical expenses incurred in connection with the veteran's 
hospitalization at a private facility from December 17, 1998 
to December 25, 1998 have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. §§ 17.120, 17.123 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the claims file was referred 
to a VA examiner for an opinion in August 1999.  The veteran 
has been informed of the evidence necessary to substantiate 
his claim and of the evidence that he should submit to 
substantiate his claim.  There is no outstanding evidence 
which should be obtained.  Consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA, and the veteran will not be prejudiced as a result of 
the Board deciding this appeal without first affording the 
Des Moines, Iowa VAMC an opportunity to consider his claim in 
light of the VCAA.  

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (1999) (formerly 38 
C.F.R. § 17.80). Parties eligible for such payment include: 
(1) the veteran who received the services (or his or her 
guardian); (2) the hospital, clinic, or community resource 
which provided the services; and (3) a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 (2000) 
(formerly 38 C.F.R. § 17.182).

Under 38 C.F.R. § 17.120 (2000), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care and services: (1) for an 
adjudicated service- connected disability; (2) for 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability (does not apply outside the States, 
Territories, and possessions of the United States; the 
District of Columbia; and the Commonwealth of Puerto Rico); 
(4) for any illness, injury, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A., Chapter 31, and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in 38 C.F.R. § 17.48(j) 
(2000); and (b) In a medical emergency.  Care and services 
not previously authorized were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, and (c) When Federal facilities are 
unavailable. VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or to obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable; or 
treatment had been or would have been refused.

In this case, the veteran was admitted to Iowa Methodist 
Medical Center in Des Moines, Iowa on December 17, 1998.  The 
emergency room report indicates that the veteran was admitted 
with complaints of chest pain.  At that time, the veteran 
indicated that about four hours prior to arrival, he 
developed some chest pressure which had been on and off and 
somewhat responsive to nitroglycerin.  The veteran also had 
some mild discomfort in his left shoulder which was not 
associated with nausea, vomiting, diaphoresis, shortness of 
breath or palpitations.  A history of coronary artery disease 
status-post balloon angioplasty, hypocholestermia and adult 
onset diabetes were recorded.  The veteran was alert.   Upon 
examination, vital signs were stable.  He was given some 
sublingual nitroglycerin.  An impression of chest pain, 
angina was entered.  Arrangements were made for the veteran's 
inpatient care.  The veteran was admitted on the basis of a 
tentative diagnosis of right lower lobe pneumonia, rule out 
myocardial infarction.  The next day, he underwent a coronary 
angiography which revealed findings of native double-vessel 
coronary artery disease.  The veteran was considered a 
candidate for coronary artery bypass grafting and the risks 
of the surgery were discussed with him.  

On December 21, 1998, the veteran underwent a double coronary 
artery bypass grafting.  There were no complications during 
the procedure and the veteran was transferred to the coronary 
care unit in stable condition where he was extubated later 
that day.  During the hospitalization, the veteran's vital 
signs remained stable, he tolerated activity well and 
participated in cardiac rehabilitation.  Chest X-rays 
revealed a small left pleural effusion.  It was felt that 
from both an endocrinology as well as a cardiothoracic 
standpoint, that the veteran could be discharged to home on 
December 25, 1998.  He was instructed to continue on a heart-
healthy, low-fat and low-cholesterol diabetic diet and not to 
drive a motor vehicle for a month or lift more than ten 
pounds for six weeks.  

This case was referred to a VA doctor for an expert opinion 
as to the circumstances surrounding the hospitalization at 
issue in this case.  The requested opinion was provided in 
August 1999.  The physician noted that neither the veteran 
nor the record revealed evidence that the appellant had been 
denied transport to the Des Moines, Iowa VAMC where 
cardiologists were on staff.  The doctor indicated that it 
did not appear that the private institutions or patient had 
made an effort to contact the VAMC while consideration was 
being made for his disposition from his local hospital.  It 
was the doctor's opinion that a VA facility was available and 
that payment reimbursement could not be made. 

The Board also observes that during his November 1999 hearing 
at the Des Moines Campus of VA Central Iowa Health Care 
System, the appellant argued that he had presented his VA 
medical treatment card to the appropriate admission personnel 
at Iowa Methodist Medical Center with the assumption that the 
VA would be notified of his impending care.  He related that 
he did not know that he had to first seek treatment at a VA 
facility and that he had been told by attending medical 
personnel at Iowa Methodist Medical Center that it was a 
medical emergency and that he would "not make it" to a VA 
facility.  But see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence"); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a layperson cannot offer a competent opinion on a 
matter requiring medical expertise).

The Board finds that the criteria for entitlement to 
reimbursement or payment for medical expenses incurred in 
connection with the veteran's hospitalization at a private 
facility from December 17, 1998 to December 25, in 1998 have 
not been met in this case.  In this regard, the Board would 
point out that at the time of the veteran's hospitalization 
from December 17, 1998 to December 25, 1998, a total 
disability evaluation based upon a service-connected 
disability (the veteran's atypical anxiety disorder) was in 
effect.  As such, the criteria for further consideration of 
this claim under 38 C.F.R. § 17.120(a)(3) (2000) have been 
met.  However, the record reflects that the veteran's 
treatment was unauthorized.  While the veteran has been shown 
to have been in an emergency situation at the time of his 
admission to Iowa Methodist Medical Center on December 17, 
1998 to December 25, 1998, the VA doctor who reviewed the 
claims file noted that there was no evidence that the veteran 
had been denied transport to the Des Moines, Iowa VAMC where 
cardiologists were on staff.  In addition, the doctor related 
that it did not appear that the private institutions or the 
veteran had made an effort to contact the VAMC while 
consideration was being made for his disposition from his 
local hospital.

Overall, as VA medical facilities were feasibly available and 
because the veteran could have been safely transferred to a 
VA facility at the time of his hospitalization from December 
17, 1998 to December 25, 1998, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to reimbursement or payment for medical 
expenses incurred in connection with the veteran's 
hospitalization at a private facility from December 17, 1998 
to December 25, 1998.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the appellant's 
claim, this doctrine is not for application in the present 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private facility from December 17, 1998 to December 25, 
1998 is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

